United States Court of Appeals,

                              Fifth Circuit.

                              No. 94-10880.

            UNITED STATES of America, Plaintiff-Appellee,

                                    v.

          William Henry WALKER, Jr., Defendant-Appellant.

                              Nov. 9, 1995.

Appeal from the United States District Court for the Northern
District of Texas.

Before POLITZ, Chief Judge, and JONES and PARKER, Circuit Judges.

     ROBERT M. PARKER, Circuit Judge:

     William Henry Walker filed a motion to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255.            The district court

dismissed Walker's motion with prejudice.            We affirm.

                                 I. FACTS

     The defendant, Walker, was charged, with two codefendants,

with possession of methamphetamine with intent to distribute,

possession of a precursor chemical, phenylacetone, with the intent

to manufacture a controlled substance, and conspiracy to commit

each of these offenses.         Walker pled guilty to one count of

possession with intent to distribute.         In the plea agreement, the

parties agreed that 14 years incarceration would be an appropriate

disposition of the case.

     The presentence report (PSR) reveals that from the latter part

of 1988 through the early part of 1989, confidential informants

working   with   the   Drug   Enforcement    Administration       (DEA)   made

purchases   of   methamphetamine   from     Walker    and   his   codefendant

                                    1
Fernando Reyna on six separate occasions.            The PSR also reveals

that Walker, Reyna, and Donald Ray Lampkin were observed unloading

trash from Walker's vehicle at a mini-storage complex where 11

gallons of phenylacetone were discovered in a storage unit rented

to Reyna.1    Although Walker objected to this finding prior to

sentencing, the probation officer's response indicates that a

witness had positively identified Walker as one of the individuals

with Reyna and that Walker was listed on the lease as one of the

persons having access to the storage unit rented by Reyna.                  The

record indicates that the necessary witness was prepared to testify

at sentencing.

     Using the version of the sentencing guidelines in effect on

June 15, 1988, the probation officer converted the methamphetamine

and phenylacetone to equivalent amounts of cocaine to determine the

appropriate base offense level.          The calculations produced a 442

gram weight equivalent for the methamphetamine and a 15,375 gram

weight   equivalent     for   the   phenylacetone.          Based   on   these

quantities, a two-level increase for obstruction of justice, and

Walker's criminal history, the PSR proposed a guideline sentencing

range of 235 to 293 months.         The maximum penalty allowed by the

relevant offense statute was 240 months.             Walker filed numerous

objections to the PSR.

     Prior   to   the   sentencing    hearing   on    May    24,    1991,   the

government offered not to use the amounts of phenylacetone at

     1
      According to the PSR, a chemist employed by the DEA
estimated that 11 gallons of phenylacetone would produce
approximately 37 kilograms of methamphetamine.

                                     2
sentencing   if   Walker    agreed   to   stipulate   to    the    amounts   of

methamphetamine involved and drop his objections to the PSR.

Walker concedes on appeal that his attorney presented this offer to

him immediately before the sentencing hearing and that he agreed to

the proposal.

     At the sentencing hearing, the parties stipulated that the

amount of methamphetamine to be considered in sentencing was

between 400 and 700 grams and that that amount resulted in a base

offense level of 28.       The parties also stipulated that this change

resulted in a lower guidelines sentencing range of 121 to 151

months imprisonment.       At the judge's questioning, Walker expressed

his agreement with the amount of drugs involved.                  The district

court sentenced Walker to 144 months imprisonment.

     Subsequently, it was discovered that the 1990 edition of the

sentencing guidelines was used at sentencing.               Walker filed an

unopposed motion to correct his sentence using the guidelines in

effect at the time of the offense, 1988.                   Because the 1988

guidelines resulted in a more favorable sentencing range of 97 to

121 months, the motion was granted and Walker was given a corrected

sentence of 121 months.         Walker also filed a second motion to

correct sentence, apparently without stating a factual or legal

basis.    This motion was denied, and the denial was upheld on

appeal.

     On April 4, 1994, Walker filed the instant motion to vacate,

or correct his sentence under 28 U.S.C. § 2255.             Walker contended

that the amount of methamphetamine used in sentencing was incorrect


                                     3
and was not supported by the lab reports.2              In addition, Walker

contended that his agreement with the incorrect amount was a result

of   ineffective   assistance     of   counsel.     The    magistrate   judge

recommended that the motion be dismissed with prejudice and the

relief sought denied.      The district judge adopted the magistrate's

findings and recommendations and dismissed Walker's motion with

prejudice without an evidentiary hearing.           This appeal followed.

On appeal, Walker claims that his agreement with the stipulation at

sentencing and the alleged incorrect sentence are the result of

ineffective assistance of counsel.

                              II. DISCUSSION

          This Court has noted repeatedly that "[r]elief under 28

U.S.C. § 2255 is reserved for transgressions of constitutional

rights and for a narrow range of injuries that could not have been

raised on direct appeal and would, if condoned, result in a

complete miscarriage of justice." United States v. Acklen, 47 F.3d
739, 741 (5th Cir.1995).      "Because a challenge under section 2255

"may not do service for an appeal,' a movant may not raise

constitutional or jurisdictional issues for the first time on

collateral    review    without   establishing     "both   "cause"    for   his

procedural    default   and   "actual      prejudice"   resulting    from   the

error.' "    Id. at 741-42 (quoting United States v. Shaid, 937 F.2d
228, 231-32 (5th Cir.1991) (en banc), cert. denied, 502 U.S. 1076,

      2
      Walker points out that the lab reports reflect a gross
weight of 454 grams methamphetamine which included the weight of
a plastic cup, plastic bags, and paper towels. The correct
amount of methamphetamine, Walker asserts, is the 221 gram net
weight reported in the PSR.

                                       4
112 S. Ct. 978, 117 L. Ed. 2d 141 (1992)).

      A district court's calculation under or application of the

sentencing guidelines standing alone is not the type of error

cognizable under section 2255.                However, a defendant's claim of

ineffective    assistance        of     counsel     does     give      rise   to     a

constitutional issue.         In addition, absent unusual circumstances,

ineffective assistance of counsel, if shown, is sufficient to

establish   the    cause      and     prejudice    necessary      to    overcome     a

procedural default.        Acklen, 47 F.3d at 742.

      To establish ineffective assistance of counsel, Walker must

allege and prove that counsel's performance was deficient and that

the deficient performance prejudiced his defense.                   Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

"An attorney's performance, which enjoys a strong presumption of

adequacy, is deficient if it is objectively unreasonable." Acklen,
47 F.3d at 742.         "With respect to prejudice in the context of

noncapital sentencing, the habeas court must determine whether

there is a probability that but for counsel's deficiency, the

defendant's sentence would have been significantly less harsh."

Id.   Walker      was   not    given    an     opportunity   to     establish      his

ineffective assistance claim at an evidentiary hearing.                   However,

if on this record we can conclude as a matter of law that Walker

cannot establish one or both of the elements necessary to establish

his constitutional claim, then an evidentiary hearing is not

necessary and we may affirm.            Acklen, 47 F.3d at 743-44.

      The record indicates that defense counsel agreed to stipulate


                                          5
to the amount of methamphetamine proposed by the government because

possession of a large quantity of phenylacetone also could have

been considered in sentencing.       Considering the sentencing range

proposed by the PSR, defense counsel's agreement to the stipulation

was objectively reasonable.        In addition, the prejudice Walker

claims to have suffered rests solely on the calculation of his base

offense   level     as   it   relates    to   the   alleged   amount   of

methamphetamine.     Walker is unable to show that he suffered any

prejudice when we consider the relevant conduct eliminated by

stipulation.      If the phenylacetone possessed by Walker and his

codefendants had been considered at sentencing, Walker's term of

imprisonment could have been double the term finally imposed.

Under the circumstances, we hold, as a matter of law, that Walker

could not establish ineffective assistance of counsel, and that,

therefore, an evidentiary hearing was not necessary.

                              III. CONCLUSION

     For the reasons given above, the judgment of the district

court dismissing Walker's 2255 motion with prejudice is AFFIRMED.




                                     6